Case 1:20-cv-03197-KMT Document 1 Filed 10/26/20 USDC Colorado Page 1 of 18




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


Civil Action No.


KIMBERLY COWDEN and JOANNE GULA

               Plaintiff,

       v.

COLORADO STATE UNIVERSITY – PUEBLO

               Defendant.


                              COMPLAINT AND JURY DEMAND


       Plaintiffs, Dr. Kimberly Cowden (“Dr. Cowden”) and Dr. Joanne Gula (“Dr. Gula”) by and

through their attorneys, HKM Employment Attorneys, L.L.C. and Truhlar and Truhlar, L.L.P.,

hereby file their Complaint against Defendant, Colorado State University-Pueblo (“CSUP” or

“Defendant”), and in support thereof state as follows:

                                PRELIMINARY STATEMENT

       1.      As members of a protected class under state and federal anti-discrimination laws,

Plaintiffs suffered discrimination and adverse employment actions (including retaliation) by

Plaintiffs’ employer, CSUP.

       2.      Plaintiffs bring this action for damages as a result of CSUP’s discrimination against

them on the bases of age and gender discrimination. In retaliation for reporting the same and/or

due to Plaintiffs’ protected classes, CSUP adversely altered the terms and conditions of Plaintiffs’




                                                 1
Case 1:20-cv-03197-KMT Document 1 Filed 10/26/20 USDC Colorado Page 2 of 18




employment and terminated Plaintiffs, in violation of state and federal law. Plaintiffs bring claims

against CSUP pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§

2000e, et seq. (“Title VII”); the Colorado Anti-Discrimination Act, C.R.S. § 24-34-401, et seq

(“CADA”), and Title IX of the Education Amendments of 1972, as amended, 20 U.S.C. § 1681 et

seq. (“Title IX”).

                                            PARTIES

       3.      At all relevant times during their employment with CSUP, Plaintiffs were

individuals who were residents and domiciliary of Colorado. At all times relevant to this

Complaint, Plaintiffs were a member of a protected class of individuals recognized under Title

VII, CADA, and Title IX.

       4.      Defendant CSUP is a post-secondary educational institution with its principal office

located at 2200 Bonforte Boulevard, Pueblo, Colorado 81001.

       5.      At all relevant times, CSUP was an employer within the meaning of Title VII.

       6.      At all relevant times, CSUP received Federal financial education assistance and,

thus, was subject to Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681(a).

                                JURISDICTION AND VENUE

       7.      This Court has original jurisdiction over Plaintiffs’ federal claims pursuant to 28

U.S.C. §§ 1331 and 1343(a)(3), (a)(4). This Court also has jurisdiction pursuant to 28 U.S.C. §

1367 for supplemental jurisdiction over Plaintiffs’ state claims.

       8.      Venue is proper under 28 U.S.C. § 1391 because the conduct complained of herein

occurred in the State of Colorado.




                                                 2
Case 1:20-cv-03197-KMT Document 1 Filed 10/26/20 USDC Colorado Page 3 of 18




               ADMINISTRATIVE REMEDIES HAVE BEEN EXHAUSTED

       9.      Plaintiffs incorporates by reference all paragraphs of this Complaint as though fully

and separately stated herein.

       10.     Plaintiffs timely filed their initial Charges of Discrimination, Number

E2000007239 (Dr. Gula) and E2000007267 (Dr. Cowden) with the Colorado Civil Rights Division

(“CCRD”), and Numbers 32A-2020-00037 (Dr. Gula) and 32A-2020-00047 (Dr. Cowden) with

the U.S. Equal Employment Opportunity Commission (“EEOC”), for gender and age

discrimination and retaliation. Plaintiffs were issued a Right to Sue determination from the CCRD

on July 28, 2020. At the time of this filing, a Notice of Right to Sue has not been issued from the

EEOC regarding Plaintiffs’ above-referenced Charges; however, upon information and belief one

will be received shortly.

       11.     The Complaint in this matter is timely filed within 90 days of receipt of the Right

to Sue from the CCRD.

                                 GENERAL ALLEGATIONS

       12.     Plaintiffs incorporate by reference all paragraphs of this Complaint as though fully

and separately stated herein.

       13.     Defendant CSUP is a post-secondary educational institution.

       14.     Dr. Cowden is a 51-year-old woman.

       15.     Dr. Gula is a 69-year-old woman.

       16.     Dr. Cowden and Dr. Gula each worked for CSUP as an Assistant Professor in the

Department of Mass Communications within the College of Humanities and Social Sciences.




                                                 3
Case 1:20-cv-03197-KMT Document 1 Filed 10/26/20 USDC Colorado Page 4 of 18




       17.       Dr. Cowden began her employment at CSUP as a tenure-track Assistant Professor

in August 2016.

       18.       Dr. Gula began her employment at CSUP as a tenure-track Assistant Professor in

August 2015

       19.       In September 2018, CSUP canceled several classes within the Department of Mass

Communications.

       20.       CSUP alleged low student enrollment as the cause for class cancelations.

       21.       CSUP requested that each professor within the Department of Mass

Communications submit a teaching or research idea.

       22.       Dr. Cowden submitted teaching and research ideas in response to Defendant’s

request.

       23.       CSUP denied the suggested research and student development ideas Dr. Cowden

had submitted.

       24.       The female faculty members, including Dr. Cowden and Dr. Gula, were given a

mandatory administrative project to complete.

       25.       The administrative project was unrelated to Dr. Cowden and Dr. Gula’s Assistant

Professor faculty positions.

       26.       The male faculty member, Dr. Samuel Ebersole, was permitted to pursue a non-

administrative project that was relevant to his research and teaching goals.

       27.       At the beginning of 2019, Dr. Cowden complained on behalf of herself and Dr.

Gula about gender discrimination due to disparate treatment between female and male faculty.




                                                 4
Case 1:20-cv-03197-KMT Document 1 Filed 10/26/20 USDC Colorado Page 5 of 18




       28.     On January 7, 2019, Dr. Cowden emailed the Mass Communications Chair and

Professor, Sam Lovato, and the Dean of College of Humanities and Social Sciences, William

Folkestad, requesting a meeting with Mr. Lovato to discuss the mandatory administrative

assignment provided to the female faculty members.

       29.     In response to Dr. Cowden’s January 7, 2019 email, Mr. Lovato made it clear that

he was not interested in listening to the female faculty’s concerns regarding gender discrimination.

       30.     Mr. Lovato stated that the assignment for the female faculty members was non-

negotiable and was required due to work-load deficiencies.

       31.     On January 15, 2019, Dr. Cowden emailed Mohamed Abdelrahman, Provost and

Executive Vice President of Academic Affairs, regarding her complaints of gender discrimination

on behalf of the female faculty based on recent events that occurred within the College of

Humanities and Social Sciences (CHASS) Mass Communications Department.

       32.     Mr. Folkestad was included on this email communication in compliance with

relevant CSUP policies.

       33.     In her January 15, 2019 email to Dr. Abdelrahman, Dr. Cowden informed him that

the female faculty members were being mandated to work on an administrative project.

       34.     Dr. Cowden, in her January 15, 2019 email, also informed Dr. Abdelrahman that

the administrative project was assigned without any input by female faculty, was non-negotiable

according to administration, and it was not in line with her faculty teaching position.

       35.     Dr. Cowden also informed Dr. Abdelrahman that the male faculty member was free

to pursue his research and teaching agenda, while the administrative project did not further Dr.




                                                 5
Case 1:20-cv-03197-KMT Document 1 Filed 10/26/20 USDC Colorado Page 6 of 18




Cowden’s, or the other female faculty members, career or employment as Assistant Professors at

CSUP.

        36.    The male faculty member was provided the ability to continue furthering his career

through relevant research for his field.

        37.    In the January 15, 2019 email to Dr. Abdelrahman, Dr. Cowden explicitly alleged

disparate treatment against herself and other CHASS female faculty based on sex.

        38.    In that same email to Dr. Abdelrahman, Dr. Cowden also shared concerns that the

mandated administrative project was retaliation for requesting to be treated equally.

        39.    After the female faculty were assigned the mandated administrative project, Dr.

Cowden attempted to engage in a productive dialogue about the possibility of a reassignment.

        40.    She also informed Dr. Abdelrahman of Mr. Lovato’s hostile treatment toward

female faculty members within the Mass Communications Department.

        41.    Mr. Lovato was disrespectful and unprofessional toward female faculty members

and went so far as omitting Plaintiffs and two other female faculty members, from his electronic

‘Statement from our chair’ while bolstering male faculty members.

        42.    Mr. Lovato’s Statement congratulated female faculty members on their

administrative contributions, such as creating an audio inventory system. It did not mention

professional contributions to the department in their as the roles of teachers and researchers.

        43.    Male faculty members received praise about their teaching and research

contributions to the department, including upcoming presentations and new curriculum.




                                                 6
Case 1:20-cv-03197-KMT Document 1 Filed 10/26/20 USDC Colorado Page 7 of 18




       44.     That same day, on the afternoon of January 15, 2019, Dr. Abdelrahman responded

to Dr. Cowden’s written complaint of discrimination. He directed Dr. Cowden to discuss her

complaints of discrimination with Joshua Ernst, Director & Title IX Coordinator.

       45.     Dr. Abdelrahman also stated that he was consulted on the discriminatory

assignments provided to the female faculty

       46.     Dr. Abdelrahman directed Dr. Cowden to continue her work efforts on the

administrative project.

       47.     He ignored Dr. Cowden’s statements about how the female faculty members,

including herself, were not best suited for the project and how the assignment detracted from their

goals as teachers and researchers at CSUP.

       48.     The next day, on January 16, 2019, Plaintiffs met with Mr. Ernst and filed a formal

complaint of gender discrimination.

       49.     During that meeting, Dr. Cowden also raised concerns that her annual performance

review (APR) would not be objective or accurate and requested a neutral reviewer to ensure no

further retaliation for her protected complaints of discrimination.

       50.     Mr. Ernst denied Dr. Cowden’s request.

       51.     After Plaintiffs’ complaints of discrimination about Mr. Lovato’s discriminatory

conduct, he began retaliating against Plaintiffs even further by creating a more hostile work

environment and treating them less favorably than their male colleagues. As a result of his

discriminatory and retaliatory behavior, Mr. Ernst instructed Mr. Lovato to cease all

communication with Dr. Cowden.




                                                 7
Case 1:20-cv-03197-KMT Document 1 Filed 10/26/20 USDC Colorado Page 8 of 18




        52.    On February 11, 2019, Dr. Cowden received her APR from Leticia Steffen,

Professor and Associate Dean of CHASS.

        53.    Ms. Steffen rated Dr. Cowden’s 2018 performance extremely low.

        54.    Ms. Steffen’s review ignored most of Dr. Cowden accomplishments over the school

year, including her improvement with student evaluations.

        55.    The review focused on student complaints, although it is typical for professors to

receive student complaints.

        56.    Dr. Cowden’s student evaluations had improved from prior years.

        57.    Ms. Steffen also did not acknowledge Dr. Cowden’s achievements related to her

research and community involvement, two large components of her Assistant Professor position.

        58.    Ms. Steffen arbitrarily and discriminatorily marked Dr. Cowden’s 2018

performance as ‘below expectations’ in the categories of ‘Teaching/Librarianship’ and ‘Service,’

while marking her performance as ‘meets expectations’ in the category of ‘Scholarly & Creative

Activities.’

        59.    Dr. Cowden’s overall score for the 2018 APR was a 3.4, or meets expectations,

        60.    Her overall rating barely categorized as ‘meets expectations.’

        61.    At or around the same time, Ms. Steffen gave Dr. Gula only “meets expectations”

on her reviews whereas in previous years she was given “exceeds expectations.”

        62.    This low score affected Plaintiffs’ ability to begin their tenure application and was

shockingly lower than the prior year’s APR review rating of ‘exceeds expectations.’




                                                 8
Case 1:20-cv-03197-KMT Document 1 Filed 10/26/20 USDC Colorado Page 9 of 18




       63.     In March 2018, prior to Dr. Cowden’s complaints of discrimination, she received

positive feedback and encouragement at her pre-tenure review. Dr. Gula had previously been told

that she was on track for tenure and got great pre-tenure reviews.

       64.     CSUP meets with tenure track faculty members during their third year of

employment. This review is specifically held to provide feedback and guidance to faculty members

about their likelihood of receiving tenure and how to improve in order to do so.

       65.     At Dr. Cowden’s pre- tenure review, the committee praised her performance and

that she was on track.

       66.     The one piece of advice for improvement Dr. Cowden received from CSUP during

her pre-tenure review meeting was to improve her student evaluations.

       67.     Based on the committee’s feedback and comments, Dr. Cowden understood that

she would earn tenure as long as her student evaluations improved, and she continued her

performance.

       68.     The very next semester, Dr. Cowden met her goal of improved student feedback.

       69.     Dr. Cowden’s student evaluations continued to improve through her termination.

       70.     The negative and intentional shift toward Dr. Cowden and Dr. Gula and their

contributions to CSUP occurred after their complaints of discrimination and was a direct result of

the protected activity.

       71.     Approximately two weeks after the formal complaint of discrimination, on or about

January 29, 2019, CSUP interviewed Dr. Cowden and Dr. Gula regarding an investigation opened

because of their complaints of discrimination.




                                                 9
Case 1:20-cv-03197-KMT Document 1 Filed 10/26/20 USDC Colorado Page 10 of 18




        72.      On February 24, 2019, Dr. Cowden filed a written objection to her 2018

performance review due to its discriminatory and retaliatory nature.

        73.      In her objection to the APR, Dr. Cowden shared that the APR review is biased and

retaliatory and requested a second, non-biased review of her 2018 performance.

        74.      On April 10, 2019, CSUP informed Dr. Cowden and Dr. Gula that they were each

recommended for termination from their tenure-track Associate Professor positions.

        75.      The April 10, 2019 termination letter noted that termination of Dr. Cowden and Dr.

Gula’s employment came at "the recommendation of the department chair and Dean" - the very

same individuals that they had initiated a discrimination investigation against.

        76.      The April 10, 2019 letter noted that the recommendation was pending approval by

the President.

        77.      The April 10, 2019 letter referred to budgetary issues, including “declining

enrollment” and “over staffing” as the reasons for Plaintiffs’ recommendation for termination.

        78.      Dr. Cowden and Dr. Gula had a full teaching schedule for fall 2019.

        79.      Dr. Samuel Ebersole had his teaching schedule reduced due to low enrollment in

his classes.

        80.      On May 13, 2019, the President’s approval to terminate Plaintiffs’ employment

from CSUP followed without any response to the ongoing complaint of discrimination.

        81.      Plaintiffs’ complaint of gender discrimination was still pending, and no

determination of the investigation had been shared.

        82.      On May 15, 2019, CSUP provided the results of the investigation completed related

to Plaintiffs’ gender discrimination complaint.



                                                  10
Case 1:20-cv-03197-KMT Document 1 Filed 10/26/20 USDC Colorado Page 11 of 18




       83.       Approximately two weeks later, on May 30, 2019, CSUP sent Dr. Cowden and Dr.

Gula a letter stating that they would not be assigned a teaching course load, nor would they have

any service or research obligations to CSU Pueblo for the 2019- 2020 academic year.

       84.       Despite CSUP’s allegations that Plaintiffs’ terminations were for budgetary

reasons, CSUP promised to pay each their entire salary and benefits for the whole 2019-2020

academic year.

       85.       Upon information and belief, both professors had classes that were filled for the

upcoming semester prior to their termination.

       86.       In June 2019, Plaintiffs’ received communications that evidenced additional funds

were available, contrary to CSUP’s allegations that faculty cuts were necessary for “over staffing.”

       87.       Thereafter, CSUP hired a new male faculty member to teach the classes previously

taught by Dr. Cowden and Dr. Gula.

       88.       CSUP wanted to modernize and appeal to students within the Mass

Communications department.

       89.       CSUP’s goals do not involve older female faculty.

       90.       Now, the CSUP Mass Communication department faculty is comprised of male and

younger female employees.

                               FIRST CLAIM FOR RELIEF
 (Discrimination Based on Gender in Violation of Title VII of the Civil Rights Act of 1964,
                                   42 U.S.C. § 2000e, et seq.
                                         (“Title VII”))
       91.   Plaintiffs incorporate by reference all paragraphs of this Complaint as though fully

and separately stated herein.




                                                11
Case 1:20-cv-03197-KMT Document 1 Filed 10/26/20 USDC Colorado Page 12 of 18




       92.      Plaintiffs were an “employee” as defined in 42 U.S.C. § 2000e(f). Defendant is an

“employer” as defined in 42 U.S.C. §§ 2000e(b).

       93.      Title VII prohibits discrimination based on gender in employment.

       94.      Based on the above-described acts, practices, and omissions, Defendant engaged in

unlawful discrimination under Title VII based on Plaintiffs’ gender (female).

       95.      Defendant treated Plaintiffs less favorably than similarly situated male

counterparts.

       96.      Defendant’s discrimination was aimed at Plaintiffs because of their gender,

resulting in adverse impacts to the terms and conditions of Plaintiffs’ employment including, but

not limited to, termination of Plaintiffs’ employment and discriminatory terms and conditions of

employment.

       97.      Plaintiffs’ gender origin was a motivating factor in Defendant’s termination of

Plaintiffs’ employment. Defendant’s asserted reasons for terminating Plaintiffs are mere pretext

for illegal discrimination.

       98.      Defendant is liable for the acts and/or omissions of its agents and employees.

Defendant, either directly or by and through its agents, discriminated against Plaintiffs on the basis

of gender and directly and proximately caused their severe injuries, economic and non-economic

damages, including emotional distress, and losses.

       99.      Defendant’s acts and conduct were committed with malice or with reckless

indifference to Plaintiffs’ federally protected rights within the meaning of Title VII.

       100.     The unlawful employment practices complained of above were and are intentional.




                                                 12
Case 1:20-cv-03197-KMT Document 1 Filed 10/26/20 USDC Colorado Page 13 of 18




                               SECOND CLAIM FOR RELIEF
                   (Retaliation in Violation of Title VII, 42 U.S.C. § 2000e, et seq.)

       101.    Plaintiffs incorporate by reference all paragraphs of this Complaint as though fully

and separately stated herein.

       102.    Plaintiffs’   opposition   and       complaints   regarding   Defendant’s   unlawful

discrimination were protected activities within the meaning of Title VII.

       103.    Defendant unlawfully retaliated against Plaintiffs in the terms and conditions of

their employment and subjected Plaintiffs to retaliatory treatment because they engaged in the

above-described statutorily protected activities.

       104.    Defendant further failed and refused to take corrective action that would prevent

Plaintiffs from being subjected to further discrimination and retaliatory treatment.

       105.    A causal connection exists between Plaintiffs’ protected activities and Defendant’s

unlawful retaliation.

       106.    Defendant’s above-described retaliatory conduct, including its elimination of

Plaintiffs’ teaching and work-related duties, is of the type that would be materially adverse to a

reasonable employee and chill such employee’s willingness to engage in protected activity, such

as opposing discrimination by making internal reports of same to management for Defendant.

       107.    In unlawfully discriminating and retaliating against Plaintiffs, Defendant acted

willfully, wantonly, and/or with malice or with conscious and/or reckless indifference to Plaintiffs’

equal rights under law.

       108.    As a result of Defendant’s retaliatory conduct, Plaintiffs have suffered loss of

income, emotional pain and suffering, embarrassment, and inconvenience, and are entitled to




                                                    13
Case 1:20-cv-03197-KMT Document 1 Filed 10/26/20 USDC Colorado Page 14 of 18




general and special damages, and economic damages including front and back pay. Plaintiffs are

also entitled to and seek attorneys’ fees and costs pursuant to 42 U.S.C. § 2000e-5(k).

                             THIRD CLAIM FOR RELIEF
      (Discrimination Based on Gender and/or Age in Violation of the Colorado Anti-
                      Discrimination Act, C.R.S. § 24-34-301, et seq.)

       109.    Plaintiffs incorporate by reference all paragraphs of this Complaint as though fully

and separately stated herein.

       110.    Defendant subjected Plaintiffs to less favorable terms and conditions of

employment based on gender and/or age, including, but not limited to, removing all of Plaintiffs’

job related duties and terminating Plaintiffs’ employment.

       111.    Defendant’s above-described conduct constitutes discrimination based on

Plaintiffs’ gender (female) and/or age (over 40) in violation of CADA.

       112.    In unlawfully discriminating and retaliating against Plaintiffs, Defendant acted

willfully, wantonly, and/or with malice or with conscious and/or reckless indifference to Plaintiffs’

equal rights under law, thereby necessitating the imposition of exemplary damages.

       113.    As a direct and proximate result of Defendant’s actions, Plaintiffs have suffered

damages, including lost wages and benefits, emotional pain and suffering, embarrassment, and

inconvenience, and Plaintiffs are entitled to such general and special damages, economic damages,

punitive damages and attorneys’ fees and costs as permitted by law.

                               FOURTH CLAIM FOR RELIEF
              (Retaliation in violation of the Colorado Anti-Discrimination Act,
                                   C.R.S. § 24-34-301, et seq.)

       114.    Plaintiffs incorporate by reference all paragraphs of this Complaint as though fully

and separately stated herein.



                                                 14
Case 1:20-cv-03197-KMT Document 1 Filed 10/26/20 USDC Colorado Page 15 of 18




         115.   Plaintiffs participated in statutorily protected activity by opposing unlawful

practices under CADA, including discrimination and retaliation based on Plaintiffs’ sex and/or

age.

         116.   As a result of Plaintiffs’ protected opposition to discrimination, Defendant

retaliated by subjecting Plaintiffs to less favorable terms and conditions of employment as

described in this Complaint.

         117.   In unlawfully discriminating and retaliating against Plaintiffs, Defendant acted

willfully, wantonly, and/or with malice or with conscious and/or reckless indifference to Plaintiffs’

equal rights under law, thereby necessitating the imposition of exemplary damages.

         118.   As a direct and proximate result of Defendant’s above-described conduct, Plaintiffs

have suffered damages, including lost wages and benefits, emotional pain and suffering,

embarrassment, and inconvenience, and Plaintiffs are entitled to such general and special damages,

economic damages, punitive damages and attorneys’ fees and costs as permitted by law.

                                 FIFTH CLAIM FOR RELIEF
       (Sex Discrimination in violation of Title IX of the Education Amendments of 1972,
                                           as amended)

          119. Plaintiffs incorporate by reference all paragraphs of this Complaint as though fully

and separately stated herein.

          120. Defendant subjected Plaintiffs to discrimination on the basis of sex, including by:

subjecting them to sufficiently severe or pervasive harassment based on their sex so as to alter the

conditions and terms of their employment; condoning or tolerating such harassment; subjecting

Plaintiffs to less favorable terms and conditions of employment including, but not limited to,




                                                 15
Case 1:20-cv-03197-KMT Document 1 Filed 10/26/20 USDC Colorado Page 16 of 18




eliminating responsibilities, assigning administrative work and disallowing research level work;

and terminating Plaintiffs.

        121. Defendant’s actions toward Plaintiffs were done knowingly and intentionally or

with reckless disregard of her rights.

        122. Defendant’s conduct discriminated against Plaintiffs on the basis of sex in violation

of Title IX.

        123. As a direct and proximate result of Defendant’s actions, Plaintiffs suffered

damages, including lost wages and benefits, diminished reputation and other pecuniary losses, and

emotional pain and suffering, mental anguish, inconvenience, loss of enjoyment of life, and other

non-pecuniary losses.

                                SIXTH CLAIM FOR RELIEF
         (Retaliation in violation of Title IX of the Education Amendments of 1972)

         124. Plaintiffs incorporate by reference all paragraphs of this Complaint as though fully

and separately stated herein.

         125. Plaintiffs complained about sex discrimination that was unlawful under Title IX.

         126. As a result of Plaintiffs’ complaints about sex discrimination, CSUP retaliated

against Plaintiffs by subjecting Plaintiffs to the different terms and conditions of employment as

described in this Complaint, including termination.

         127. Defendant’s retaliation against Plaintiffs constitutes sex discrimination in violation

of Title IX.

         128. Defendant’s actions taken against Plaintiffs were done knowingly and intentionally

or with reckless disregard of Plaintiffs’ rights.




                                                    16
Case 1:20-cv-03197-KMT Document 1 Filed 10/26/20 USDC Colorado Page 17 of 18




           129. As a direct and proximate result of Defendant’s actions, Plaintiffs suffered

damages, including lost wages and benefits, diminished reputation and other pecuniary losses, and

emotional pain and suffering, mental anguish, inconvenience, loss of enjoyment of life, and other

non-pecuniary losses.



                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in their favor

against Defendant and order all economic and noneconomic damages, including the following

relief, as allowed by law:

          A.     Compensatory damages, including but not limited to those for emotional distress,

inconvenience, mental anguish, and loss of enjoyment of life;

          B.     Back pay and benefits;

          C.     Front pay and benefits;

          D.     Attorneys’ fees and costs of this action (including expert witness fees), as permitted

by law;

          E.     Pre-judgment and post-judgment interest at the highest lawful rate; and

          F.     Such further relief as the Court deems just and proper.



                                       JURY TRIAL DEMAND

                Plaintiffs demand a jury trial on all issues so triable to at least six (6) persons.




                                                    17
Case 1:20-cv-03197-KMT Document 1 Filed 10/26/20 USDC Colorado Page 18 of 18




  Respectfully submitted this 26th day of October 2020.



                                                    HKM Employment Attorneys, LLP

                                                    /s/ Claire Hunter____________________
                                                    Claire Hunter
                                                    730 17th Street, Suite 720
                                                    Denver, CO 80202
                                                    Phone: 720-668-8989
                                                    Email: Chunter@HKM.com



                                                    Truhlar and Truhlar, LLP


                                                    /s/ Kaitlin I. Spittell
                                                    Kaitlin I. Spittell
                                                    Robert J. Truhlar
                                                    7340 E. Caley Ave., Suite 310
                                                    Centennial, CO 80111
                                                    Phone: 303.794.2404
                                                    Email: KSpittell.Truhlar@gmail.com
                                                             roberttruhlar@att.net


                                                    Attorneys for Plaintiffs




                                               18
